Citation Nr: 0408952	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
back disability.  

The veteran testified at hearings before RO hearing personnel 
in September 2000 and April 2002.  Transcripts of these 
hearings have been associated with the claims folders.  


REMAND

The veteran asserts that he sustained an injury to his lower 
back while jumping into a foxhole in Vietnam.  According to 
the veteran, he injured his back on an engineer's stake or 
metal fence post on top of his bunker.  Service medical 
records show subsequent treatment for a recurrent pilonidal 
cyst.  

After separating from active duty, the veteran underwent 
surgical removal of his pilonidal cyst in December 1969.  
Thereafter, service connection for pilonidal cyst was 
established by rating action in March 1970.  A VA examination 
report dated in March 1998 notes that the veteran's pilonidal 
cyst began after he bumped his tailbone while getting into 
his bunker.  

The veteran presently asserts that he sustained a low back 
disability, in addition to his pilonidal cyst, at the time 
that he jumped into his foxhole.  In light of the duty to 
assist the veteran in the development of his claim, the Board 
is of the opinion that a VA examination addressing the 
etiology of any present back disability would be probative.  


Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to provide identifying 
information and any necessary 
authorization for any health care 
providers who may possess records, not 
already associated with the claims 
folders, pertaining to post-service 
treatment or evaluation of his back.  

2.  The RO should attempt to obtain a 
copy of any pertinent evidence identified 
but not provided by the veteran.  If it 
is unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

3.  Then, the RO should afford the 
veteran a VA examination by a physician 
with appropriate expertise to determine 
the etiology of his present low back 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims files must be made available to 
and be reviewed by the examiner.  Based 
upon the claims files review and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
low back disability originated during his 
active service, is otherwise 
etiologically related to active service 
or was caused or chronically worsened by 
the veteran's service-connected pilonidal 
cyst.  The rationale for each opinion 
expressed must also be provided.

4.  Then, the RO should undertake any 
other development it determines to be 
indicated.  

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim based on a de novo review of the 
pertinent evidence and in light of all 
applicable criteria.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




